Citation Nr: 1317719	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  08-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea cruris (claimed as a fungal infection of the groin).

2.  Entitlement to service connection for tinea cruris (claimed as a fungal infection of the groin).

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 14, 1995 and from then through April 20, 1998, and in excess of 50 percent prior to and from April 21, 1998.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to March 1958 and from September 1990 to April 1991.  He has verified service in Southwest Asia from October 1990 to April 1991.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Although he requested a hearing regarding his issues, he withdrew this request by written correspondence dated in October 2011.  

With regard to the Veteran's claim of entitlement to service connection for tinea cruris, a review of the record reveals that this issue was previously denied by the RO in March 1998 and April 2002.  The Veteran did not perfect an appeal as to the most recent denial.  Hence, new and material evidence is necessary to reopen this claim and consider it on the merits.  See 38 C.F.R. § 3.156 (2012).  Furthermore, regardless of the RO's actions (i.e., whether it reopened the Veteran's claim), it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board has therefore characterized the issues on appeal as set forth on the cover page.  

By rating decision of January 2010, a Board allowance of service connection for PTSD was effectuated.  A 30 percent rating was assigned from March 14, 1995 to April 21, 1998.  At that point a 50 percent rating was assigned.  Appellant has contended that higher ratings should be assigned for both periods, and that the ratings should be assigned from earlier dates.  While this was certified as an effective date issue, it may also be characterized as the date of assignment of the initial rating pursuant to judicial guidance.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the issue has been recharacterized as set forth in issue 3 on the title page.

Throughout the pendency of this appeal the Veteran has asserted that he is unemployable due to his service-connected PTSD.  The United States Court of Appeals for Veterans Claims has held that a claim for a TDIU is part and parcel of a claim for initial- or increased-rating.  Rice v. Shinseki, 22 Vet. App. 47 (2009).  As such, the Board finds the issue of entitlement to a TDIU to be in appellate status and has therefore styled the issues on appeal to include this claim.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA file has been reviewed in conjunction with the disposition of the issues on appeal. 

The Board's disposition of the matters of whether to reopen a claim of entitlement to service connection for tinea cruris is set forth below.  The remaining issues are addressed in the REMAND portion of the decision and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  An April 2002 rating decision that denied the Veteran's request to reopen a claim of entitlement to service connection for tinea cruris was not appealed and is final.  It was held that the Veteran had failed to submit new and material evidence showing this disorder had its onset during, or some relationship, to service.  Appellant was notified of the decision and did not appeal.

2.  Some of the evidence received since the April 2002 rating decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for tinea cruris.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for tinea cruris.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board observes that it is granting the full benefit sought as to the issue of whether to reopen the Veteran's previously denied claim of entitlement to service connection for tinea cruris (claimed as a fungal infection of the groin).  Thus, all notification and development action needed to fairly adjudicate this issue has been accomplished.  

Claim to Reopen

Historically, the Veteran filed a claim of entitlement to service connection for a skin disorder (described as a fungal infection) in December 1997 which was denied by the RO in a March 1998 rating decision.  In that decision, the RO noted that VA treatment records dated April 1994, July 1995, and October 1995 showed complaints of a rash in and around the Veteran's genitalia and buttocks, diagnosed as tinea cruris, but that service treatment records were silent for any skin problems.  As the Veteran's skin problems represented a clinically diagnosed condition, service connection pursuant to 38 C.F.R. § 3.317 (for undiagnosed illness) was not warranted.  Further, as there was no indication that the Veteran's tinea cruris had its onset during service, or was otherwise related to service, service connection on a direct basis could not be granted.  

The Veteran did not appeal the March 1998 rating decision.  Thereafter, in February 2001, he submitted a new claim for skin rashes on his body.  The RO interpreted the Veteran's claim as a request to reopen the previously denied claim and, in an April 2002 rating decision, denied such request.  In denying the Veteran's claim, the RO acknowledged that additional medical evidence had been received which showed complaints of frequent anal itching, but found that no additional evidence was submitted indicating that any current skin disorder, including tinea cruris, had its onset during, or was otherwise related to, military service.  In other words, the RO concluded there was no new and material evidence sufficient to reopen the Veteran's claim and consider it on its merits.  

Although notified of the RO's rating decision in April 2002, the Veteran did not initiate an appeal.  The RO's April 2002 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In September 2006, the Veteran filed to reopen his previously denied claim of service connection for tinea cruris.  Thereafter, in a November 2007 rating decision, the RO reopened the Veteran's claim, but a denial of the merits was continued.  

The provisions of 38 C.F.R. § 3.156(a) define 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In the instant appeal, the last final denial of the claim is the RO's April 2002 rating decision.  Additionally, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since the April 2002 rating decision that pertains to the Veteran's claimed tinea cruris.  Such evidence includes continued VA and non-VA treatment reports showing evaluation and treatment for tinea cruris affecting the groin area.  There is also a March 2008 private treatment note indicating that tinea cruris did not appear until after the Veteran's service in the Persian Gulf.  Finally, there is an October 2010 VA examination report in which the examiner, following an examination and assessment of tinea cruris, opines that the Veteran's tinea cruris is "related to specific exposure event experienced by the [V]eteran during service in Southeast [sic] [A]sia."  

The Board notes that the Veteran has never specifically claimed his tinea cruris is the result of exposure to a particular environmental agent.  Review of the record does reveal, however, that in November 2000 the Veteran submitted a statement indicating that he was exposed to sarin gas while serving in the Gulf War.  The Secretary of VA, under the relevant statutory authorities, has determined that there is no basis for establishing a presumption of service connection for any illness suffered by Gulf War veterans based on exposure to sarin.  See 66 Fed. Reg. 35,702 -10 (July 6, 2000) and 66 Fed. Reg. 58,784 -85 (Nov. 23, 2001).  Nevertheless, this does not preclude service connection for a disability based on such exposure.  See Combee v. Brown, 24 F.3d 1039 (Fed. Cir. 1994).  

As noted above, at the time of the April 2002 rating decision, the record lacked evidence indicating an onset of tinea cruris during service or an etiological link to some in-service disease, injury, or event.  The additionally received evidence, particularly the October 2010 VA examination report, suggests that the Veteran's tinea cruris may be related to exposure to some environmental agent, to include claimed sarin gas, during service.  

The foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the April 2002 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it indicates the Veteran's currently diagnosed tinea cruris may be related to his military service.  As such evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection, the Board concludes that the criteria for reopening the claim for service connection for tinea cruris are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinea cruris is reopened, and to this extent only, the appeal is granted.


REMAND

Review of the record reveals that further action on the remaining matters is warranted.  

As noted above, the October 2010 VA examination report indicates that the Veteran's currently diagnosed tinea cruris may be related to some environmental exposure or event during his service in the Persian Gulf.  Pertinent to this remand, however, the examiner did not specify the type of exposure or event which may have caused this condition.  The Veteran has, during his appeal, asserted exposure to sarin gas, but has never specifically related his tinea cruris to such exposure.  If he has assertions as to additional environmental exposures, he should set them out for evaluation while the matter is undergoing development.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Board finds that a remand is necessary to obtain additional information from the Veteran regarding the various exposure(s) he may have encountered while serving in Southwest Asia.  After verification of such exposure(s) has been completed, as appropriate, the claims file should be returned to the October 2010 VA examiner for an addendum opinion.  Specifically, the examiner should clarify what exposure or event he was referring to in his report and whether any of the exposure(s) verified by the RO may have led to the development of tinea cruris.  

Prior to obtaining this medical opinion, to ensure that the record is complete, the RO should contact the Veteran to request information regarding any evaluation and/or treatment for tinea cruris since June 2012.  Following the current procedures prescribed in 38 C.F.R. § 3.159, the RO should make reasonable efforts to obtain any identified, outstanding records.  

Turning to the Veteran's claim for increased evaluation of service-connected PTSD, the Board notes that, effective November 7, 1996, VA revised its rating criteria for evaluating mental disorders, including PTSD.  See 61 Fed. Reg. 52,695 (Oct. 8, 1996).  Prior to such date, PTSD was rated pursuant to criteria enumerated in 38 C.F.R. § 4.132, Diagnostic Code 9411 (also known as the General Rating Formula for Psychoneurotic Disorders).  As of November 7, 1996, such disability was rated pursuant to criteria enumerated in 38 C.F.R. § 4.130, Diagnostic Code 9411 (also known as the General Rating Formula for Mental Disorders).  There is no indication that the revised criteria were intended to have a retroactive effect.  Hence, the Board has a duty to adjudicate any rating claim only under the former criteria for any period prior to the effective date of the new PTSD criteria, and to consider the new criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

In this case, the RO awarded service connection for PTSD, effective March 14, 1995 (the date of the claim for service connection).  In the January 2010 rating decision, the RO rated the Veteran's PTSD under the criteria effective from November 7, 1996 (i.e., 38 C.F.R. § 4.130, Diagnostic Code 9411 (also known as the General Rating Formula for Mental Disorders)).  Similarly, although the November 2011 statement of the case includes citation to the pre-November 7, 1996 rating criteria, the discussion of this and all subsequent readjudications reference only the revised criteria for evaluating PTSD.  Thus, it does not appear that the RO has ever properly evaluated the Veteran's PTSD prior to November 7, 1996, nor has it considered the applicability of such criteria to the Veteran's claim following the regulatory amendment.

Under these circumstances, the Board finds a remand is required so that the RO can properly adjudicate the claim for a higher initial evaluation for PTSD, to include consideration of the pre-November 7, 1996 rating criteria only prior to this date and both the pre- and post-November 7, 1996 rating criteria as of this date.  

Prior to any readjudication, to ensure that the record is complete, the RO should obtain any updated VA treatment records pertaining to the Veteran's service-connected PTSD.  This includes any treatment reports from the Arecibo Vet Center and the Mayaguez VA Outpatient Clinic dated since November 2012.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, with respect to the Veteran's inferred claim for a TDIU, review of the record indicates that the RO has yet to consider the Veteran's statements that his PTSD renders him unemployable.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), this claim is part and parcel to his initial evaluation claim.  Hence, the RO should develop a claim for TDIU in accordance with Rice.  To the extent that the percentage requirements for a TDIU under the provisions of 4.16(a) may not be met at various times during this appeal, the RO should consider the claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) as necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that he either provide outstanding treatment records pertaining to evaluation and/or treatment of his claimed tinea cruris, or to provide VA with sufficient information to obtain these records.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Contact the Veteran to request information regarding possible exposure to environmental agents, including sarin gas, he may have encountered while serving in Southwest Asia.  This letter should request that the Veteran provide detailed information regarding the type(s) of exposure(s), where he was located at the time of the exposure(s), and what duties or activities led him to become exposed.  

3.  Following receipt of any information from the Veteran regarding paragraph #2, the RO should contact the appropriate department(s) to verify any exposure(s) to environmental agents, as necessary.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

4.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran's PTSD from the Arecibo Vet Center and the Mayaguez VA Outpatient Clinic dated since June 2012.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

5.  Following receipt of any outstanding records or information, send the Veteran's claims file to the examiner who conducted the October 2010 Gulf War Examination for an addendum opinion regarding the etiology of the Veteran's tinea cruris.  Access to Virtual VA must be made available to the examiner for review, if needed.  

Following a review of the claims file, to include any information pertaining to environmental exposures the Veteran may have experienced while serving in Southwest Asia, the examiner should clarify what exposure or event he was referring to in his October 2010 report when he stated that the Veteran's tinea cruris is "related to specific exposure event experienced by the [V]eteran during service in Southeast [sic] [A]sia."  Additionally, the examiner should review the exposure(s) verified by the RO and whether it is at least as likely as not (50 percent or greater probability) that any of these exposures led to the development of tinea cruris.  

The Veteran should only be scheduled for an examination if the October 2010 examiner deems one necessary to answer the above questions or is unavailable for review.  

6.  Consider whether the Veteran is entitled to TDIU at any time during this appeal based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  As necessary, the RO should consider the claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  The RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.  Appropriate notice and development should be undertaken with regard to this issue.

7.  After the development requested has been completed, the RO should review any examination and/or medical opinion report(s) to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that each examiner documented his or her consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

8.  The Veteran is hereby notified that it is his responsibility to report for any examination(s) and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any aforementioned examination(s), documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

9.  Upon completion of the above requested development and any additional development deemed appropriate, the RO should adjudicate the issues on appeal, to include entitlement to a TDIU.  In adjudicating the Veteran's claim for a higher initial evaluation for PTSD, the RO should rate the disability using the rating criteria applicable prior to November 7, 1996 ONLY when considering what evaluation is appropriate prior to such date.  Similarly, any evaluation of the Veteran's PTSD since November 7, 1996 should reflect consideration of both the rating criteria applicable prior to and since November 7, 1996.  All applicable laws, regulations, and theories of entitlement should also be considered, as well as any evidence received since the June 2012 supplemental statement of the case.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


